Citation Nr: 0827495	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1958. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and August 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
no more than overall moderate symptoms, to include anxiety, 
depression, irritability, difficulty with crowds, flashbacks, 
and nightmares, but with relevant, coherent, and productive 
speech, good judgment and insight, good impulse control and 
no suicidal or homicidal ideation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in November 2003 and September 2005 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  A March 2006 letter provided information 
concerning establishing a disability rating and effective 
date.  The case was last readjudicated in November 2006.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection for PTSD was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service treatment records and examination 
reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting medical 
evidence and detailed argument.  Moreover, in his notice of 
disagreement, the veteran showed actual knowledge of the 
rating criteria and what the evidence needed to show to 
establish a higher rating.  Thus, any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran.  See Sanders, 487 F.3d 881.  Any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 

In this case, the initial 50 percent rating for PTSD has been 
assigned under Diagnostic Code 9411 pursuant to the General 
Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the rating formula, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 
 
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Scores ranging from 21 to 30 
indicate that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

An examination from Goldsboro Psychiatric Clinic dated 
October 2003 indicates that the veteran had PTSD, chronic 
severe.  The examiner indicated the veteran claimed the 
following symptoms: daily intrusive thoughts; avoidance; 
anhednoia; estrangement and detachment; sleep disturbance; 
anger and irritability; concentration and memory problems; 
hypervigilance and hyperstartle response; depressed mood; 
thoughts of death; crying spells; and visual illusions and 
hallucinations.  On examination, the examiner noted that the 
veteran was cooperative with normal dress and speech; had a 
depressed and anxious mood; congruent affect; tearful at 
times; linear thought processes; no current hallucinations or 
delusions; no current homicidal or suicidal ideation; 
oriented; with fair judgment and insight.  The examiner 
indicated the veteran was unable to sustain work or social 
relationships; and considered him to be permanently and 
totally disabled and unemployable.  The veteran was given a 
GAF score of 30.

The veteran was seen at the VA by his primary care physician 
in February 2004.  He was emotionally labile with bursts of 
anger and crying.  He reported he had no patience and was not 
sleeping well.  He was not being treated for depression at 
that time.  A May 2004 treatment indicated the veteran had a 
prescription to treat his anxiety and depression.  His mood 
was better but he still became angry easily and had no 
patience.  

The veteran received a psychological assessment during a PTSD 
consult during March 2005.  The veteran reported he had 
intrusive memories; nightmares; he avoided conversations 
about the military, his trauma, and crowds; emotional 
numbness; a loss of interest in activities he once enjoyed; 
hypervigilance; irritability; and a hyperstartle response.  
The veteran reported he had not worked since 1997 due to a 
physical disability; but he had struggled with irritability, 
verbal aggression and impaired concentration while working.  
The veteran additionally indicated he had previous passive 
suicidal ideation with no intent or plan but had no current 
suicidal or homicidal ideation, intent or plan.  The veteran 
was neatly dressed; appropriately groomed; polite; 
cooperative; and had a dysphoric and anxious affect.  There 
was no evidence of thought disorder or disorganized speech.  
The veteran received DSM IV diagnoses of PTSD, chronic and 
Major Depressive Disorder, moderate without psychotic 
features.  The veteran had a GAF score of 50.      

During a November 2005 primary care appointment, the veteran 
indicated that he had no depressive symptoms.

The veteran was afforded a VA examination during December 
2005.  The veteran reported that he had sleep disruption; 
nightmares; anxiety; depression; avoided crowds, intrusive 
memories; hypervigilance; and problems with concentration; 
however, anger management therapy and medication had helped 
his symptoms.  The examiner reported that the veteran stopped 
working in maintenance in 1997 due to his nerves.  The 
veteran lived with his wife of 32 years.  The veteran was 
physically limited due to his heart surgery.  He went out to 
dinner with friends and went to church as his social 
activities.  The veteran indicated he did not like crowds and 
avoided military movies.  The veteran's mental status 
examination revealed he was neatly groomed and dressed; 
behaved normally; was pleasant, cooperative and polite; had 
good grammar and vocabulary; was spontaneous and logical, not 
inhibited or vague; and had no pressured speech, no flight of 
ideas, and no loose associations.  The veteran had no 
hallucinations; no delusions; no paranoia or ideas of 
reference.  The veteran was not homicidal or suicidal.  The 
veteran's self confidence was reported as decreased because 
of his difficulties being around people.  The examiner 
determined that the veteran was isolated a little bit; 
however, he did go out socially.  The examiner noted the 
veteran had trouble dealing with people at work and avoided 
things like airplanes and parachute jumps.  The veteran's 
affect was described as mild to moderate depression, mild to 
moderate anxiety, but with no panic attacks.  The veteran did 
have some irritability but impulse control was good.  The 
examiner determined that the veteran was oriented times four 
and alert.  His fund of information was good; his judgment 
was good; his insight was poor; and his intelligence was 
average.  The veteran's GAF score was 55.

VA treatment notes from February to October 2006 indicate 
that the veteran attended group psychotherapy which involved 
Anger Management therapy and individual therapy.  The veteran 
was noted as having normal speech and grooming but with a 
predominantly anxious and distressed affect.  There were no 
acute indicators noted during this time period.

The Board finds that the evidence, as a whole, demonstrates 
that the veteran's PTSD is no more than 50 percent disabling.  
Based on the noted psychiatric symptomatology, the Board 
cannot conclude that his PTSD is so severe as to produce the 
occupational and social impairment as required for a 70 
percent rating. The veteran has not been shown to have such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
that are indicative of a 70 percent rating.  In this regard, 
the treatment records and VA examination consistently note 
the veteran did not experience suicidal ideation; he was 
oriented to time and place; he communicated normally; he 
operated independently; his hygiene was good; and while he 
complained of irritability, there was no evidence of impaired 
impulse control.  The Board notes that the veteran reported 
at one time that he had passive suicidal ideation in the 
past; but there is no indication that the veteran had 
suicidal ideation during the time period relevant to the 
veteran's claim.  Although the veteran reported having 
problems with interpersonal relationships, he has a long 
lasting marriage, goes out to dinner with friends, and 
socializes at church.  The veteran additionally reported that 
he had troubles with his relations with co-workers before he 
retired.  However, the veteran's problems with inter-personal 
relationships at work and socially are contemplated in his 
current 50 percent disability rating. 
 
For the reasons set forth above, the Board finds that the 
veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 70 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 70 percent 
rating have not been met, it logically follows that the 
criteria for the maximum, 100 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.  In this context, the Board notes that the 
Goldsboro examiner indicated the veteran had illusions and 
hallucinations, referring to the veteran seeing shadows or 
movements in his peripheral vision.  However, on mental 
status examination at that time, hallucinations and delusions 
were denied.  Moreover, the VA treatment records and 
examinations fail to reveal complaints or findings of 
hallucinations or delusions.  There is no indication that the 
veteran suffers from persistent hallucinations as 
contemplated by the 100 percent rating criteria; and in fact, 
the information provided by the Goldsboro examiner concerning 
the veteran having hallucinations is inconsistent with the VA 
examination, VA PTSD assessment, and treatment notes ranging 
over a period of years.  

Additionally, the Board notes that the veteran was assigned a 
GAF score of 30 by the Goldsboro examiner.  Such a score 
contemplates behavior that is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Such a score is 
inconsistent with the mental status examination conducted by 
that examiner which showed normal dress and speech, linear 
thought processes, no current hallucinations or delusion, no 
current suicidal or homicidal ideation, full orientation, and 
fair insight and judgment.  Moreover, the Board notes that 
the examiner noted the veteran is "unable" to sustain 
social and work relationships.  However, review of the 
evidence of record reveals that the veteran is socially 
active with friends and church.  Thus, as the findings on the 
Goldsboro report are internally inconsistent and inconsistent 
with the other evidence of record, less probative weight is 
accorded to it.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson (cited to 
above), and the claim for a higher  initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a rating for PTSD greater than 50 
percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.202 (2007).  See also Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).   

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provide for additional symptomatology 
with greater levels of disability to include total 
impairment; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007). 

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a) (2007). 
 
In this case, the veteran was awarded a 50 percent rating for 
his PTSD by the aforementioned RO decision.  Thus, he does 
not meet the specific percentage requirements of 38 C.F.R. § 
4.16(a).  However, the Board must also consider whether he is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disability.  

A statement from the Goldsboro Psychiatric Clinic examiner 
during October 2003 indicated he considered the veteran 
unemployable due to his PTSD and that the veteran had not 
worked since 1997.  However, information from the veteran's 
former employer states that the veteran retired in 1997 and 
that he lost no time during the 12 months preceding his last 
date of employment due to a disability.  Additionally, the 
veteran indicated during a March 2005 PTSD assessment 
examination that he had retired in 1997 due to physical 
disabilities.  A December 2005 VA examination indicated that 
the veteran had stopped working in 1997 due to his nerves but 
physical activity was currently very limited due to his heart 
surgery in 2000.  In light of the above, the Board finds that 
the veteran should be afforded a VA examination for an 
opinion as to whether the veteran is unemployable due solely 
to his service-connected disability.

Additionally, a February 2000 VA treatment note indicates the 
veteran had been receiving Social Security for several years.  
It is not clear if the veteran is receiving Social Security 
payments due to a disability or due to his age.  The Court 
has long held that the duty to assist includes requesting 
information and records from the Social Security 
Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  Therefore, the veteran's records determining 
his Social Security benefit must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.
 
2.  Obtain and associate with the claims 
file relevant VA treatment records from 
the Durham VA healthcare system dating 
since November 2006.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether his service-connected PTSD 
symptoms would preclude him from engaging 
in substantially gainful employment, 
without regard to his age or physical 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  A rationale for all opinions 
expressed should be provided. 

4.  Thereafter, the claim should be 
readjudicated, to include consideration of 
whether the TDIU claim should be referred 
to the Director of the Compensation and 
Pension Service for consideration of an 
extraschedular entitlement, if necessary.  
If the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

 


 Department of Veterans Affairs


